Citation Nr: 1104516	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  07-38 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the cause of death of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1949 to January 1953.  
He died on May [redacted], 2006.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) 
from a December 2006 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Chicago, Illinois.  

In March 2008, the appellant testified before the undersigned 
Veterans Law Judge at a Travel Board hearing in St. Louis, 
Missouri.  A transcript of that hearing is of record.  The 
appellant submitted additional written evidence at the hearing 
with a written waiver of RO consideration, which was signed by 
the appellant.

This matter was previously before the Board in July 2009 and was 
remanded for further development.  It has now returned to the 
Board for further appellate consideration. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

The appellant avers that the Veteran's service-connected PTSD was 
a cause, or contributory cause, of the Veteran's death.  The 
Veteran's death certificate lists his cause of death as gram 
negative sepsis with septic shock due to cellulitus, coronary 
artery disease, status post coronary artery bypass surgery, 
status post congestive heart failure (end stage), peripheral 
vascular disease, history of craniotomy, diabetes mellitus type 
II and chronic renal failure.  PTSD is not listed as a cause or 
contributory cause of death.  The Board also notes that the 
Veteran was service-connected for a left wrist scar.  The 
appellant is not contending that the Veteran's left wrist scar 
contributed to his death.  (See March 2008 hearing transcript, 
page 8).   

A September 2009 VA medical opinion reflects the opinion of the 
physician that the Veteran's nonservice-connected diabetes, 
hypertension, and chronic lung disease were more likely as not 
causative of the Veteran's death, and that it was less likely as 
not that the Veteran's PTSD "approached or rose to the level of 
the diabetes, hypertension, and chronic lung disease, as 
proximate cause of the Veteran's death."  Such opinion may 
reasonably be interpreted as indicating that the proximate 
causation of the Veteran's death involved service-connected and 
nonservice-connected disabilities, albeit to varying levels.  
There is no requirement under applicable law that the level of 
proximate causation of a Veteran's death, involving service-
connected and nonservice-connected disabilities, be equal.  As 
such, the Board finds, including for the reasons noted below, 
that a supplemental opinion is warranted.

The appellant's representative avers that the September 2009 VA 
medical opinion failed to consider that the Veteran suffered from 
alcoholism and that he was drinking to self medicate from 
symptoms of PTSD.  A June 2002 VA examination report reflects the 
examiner's opinion that the Veteran's past drinking was secondary 
to PTSD.  The report further reflects that the Veteran reported 
that he had not drank alcohol since 1990.  The June 2002 examiner 
noted that the alcohol dependency was in sustained remission.  A 
February 2005 VA medical record also reflects that the Veteran 
denied any use of alcohol.  Nevertheless, the Board finds that a 
clinical opinion as to whether objective clinical evidence of 
record establishes that the Veteran's alcohol abuse (albeit in 
sustained remission) was proximately due to, the result of, or 
aggravated by, the service-connected PTSD, and if so, whether 
such was a contributory cause of the Veteran's death, would be 
useful in the adjudication of the appeal.  

Additionally, a clinical opinion as to whether it is at least as 
likely as not that the Veteran's cardiovascular disability was 
causally related to service, or whether it was due to, or 
chronically aggravated by, his PTSD, would be useful in 
adjudication of the appeal.

Although the September 2009 VA physician opined that the service-
connected PTSD did not rise to the level of nonservice-connected 
disabilities as the proximate cause of the Veteran's death, the 
VA examiner did not indicate whether or not PTSD contributed 
"substantially or materially" to the Veteran's death (i.e. that 
it combined to cause death, that it aided or lent assistance to 
the production of death, not merely that it shared in producing 
death, but rather that there was a casual connection).  See 
38 C.F.R. § 3.312(c).

Finally, the most recent medical record of treatment of the 
Veteran is from March [redacted], 2006, approximately two months prior to 
his death.  The Board finds that medical records closer in 
proximity to Veteran's death may be useful in adjudicating the 
appellant's claim; therefore, VA should attempt to obtain all 
medical records from March 29, 2006 through May [redacted], 2006.



Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to identify all 
medical providers (VA and private) from 
whom the Veteran received treatment from 
March 29, 2006 through May [redacted], 2006, and to 
complete and return a provided VA Form 21-
4142, Authorization and Consent to Release 
Information, for each provider identified.  
After obtaining completed VA Forms 21-4142, 
the AOJ should attempt to obtain all such 
records and associate them with the claims 
folder.

2.  Thereafter, the RO should forward the 
claim's folder to the VA physician who 
rendered an opinion in September 2009, if 
available, for the purpose of clarifying 
the opinion regarding the cause of the 
Veteran's death.  If the September 2009 VA 
physician is not available, the RO should 
forward the claims folder to another VA 
physician.  

After examining the record, the physician 
should provide an opinion as to whether it 
is at least as likely as not that the 
Veteran's cardiovascular disability, to 
include hypertension, was causally 
related to service, or was proximately 
due to or chronically aggravated by his 
PTSD.  

The physician should also opine as to 
whether it is at least as likely as not 
that the Veteran's PTSD, to include any 
associated alcohol abuse, was a cause, 
or contributory cause of the Veteran's 
death, regardless of whether it rose or 
did not rise to the same level of 
proximate causation as nonservice-
connected disabilities.  In this regard, 
the physician must opine as to whether 
it is at least as likely as not that 
the Veteran's PTSD contributed 
substantially or materially to the 
Veteran's death (i.e. that it combined to 
cause death, that it aided or lent 
assistance to the production of death, not 
merely that it shared in producing death, 
but rather that there was a casual 
connection).  See 38 C.F.R. § 3.312(c).

In providing the requested opinions, the 
clinician should be advised that the term 
"at least as likely as not" does not mean 
within the realm of medical possibility, 
but rather that the medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of a certain conclusion as it 
is to find against it.  

The physician is requested to reconcile 
his/her opinions with the August 2006 
private physician's and March 2008 private 
psychiatrist's opinions of record.  The VA 
physician must provide a complete rationale 
for his or her opinion, as a matter of 
medical probability, based on his or her 
clinical experience, medical expertise, and 
established medical principles.  The 
physician should review the claims folder 
and this fact should be noted in the 
accompanying medical report.

3.  After conducting any additional 
development deemed necessary, the RO 
should readjudicate the claim on appeal.  
If the benefit sought is not granted, 
issue a supplemental statement of the case 
and afford the appellant and her 
representative an appropriate opportunity 
to respond.  Thereafter, the case should 
be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


